This case presents error from the district court of Beckham county. The judgment herein was rendered on March 11, 1909; thereafter a motion for a new trial was filed, which was denied on March 12, 1909. The case-made was duly served within the extended time allowed for the making and serving thereof; but the petition in error was not filed in this court until April 15, 1910, or more than a month after the expiration of the year allowed under the statute for the filing of proceedings in error herein.
Section 6082, Comp. Laws 1909, provides: *Page 613 
"No proceeding for reversing, vacating or modifying judgments or final orders shall be commenced unless within one year after the rendition of the judgment or making of the final order complained of. * * *"
This is jurisdictional; and where, as in this case, more than one year is permitted to elapse, this court is without authority to review the action of the trial court.Tishomingo Electric Light   Power Co. v. Harris, 28 Okla. 10,113 P. 713, and cases therein cited.
The proceeding in error is therefore dismissed.
All the Justices concur.